Citation Nr: 0739432	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  05-20 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a psychiatric 
disorder has been received.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant had active service from April 1966 to July 
1967.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.

The Board notes that the appellant's claim for service 
connection for a nervous condition was originally denied in a 
June 1975 rating decision; that June 1975 rating decision 
represents the last final action on the merits of that claim.  
Glynn v. Brown, 6 Vet. App. 523 (1994).  In December 1999, 
the RO denied the appellant's attempt to reopen his claim for 
service connection for a nervous condition.  The appellant 
did not appeal that denial.  The December 1999 rating 
decision therefore represents the last final decision on any 
basis as to the issue of service connection for a nervous 
condition.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, 
the issue of service connection for a nervous condition is 
separate from the issue of service connection for PTSD.  See 
Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Therefore, 
the issues on appeal are as listed on the title page.

The Board further notes that the RO did not treat the current 
claim for service connection for a psychiatric disorder as 
one that had been previously denied.  Nonetheless, a 
comprehensive discussion of the question of new and material 
evidence must be undertaken in order to put the psychiatric 
disorder issue in the proper legal posture.  See Barnett v. 
Brown, 8 Vet. App. 1 (1995).  As the RO did not expressly 
analyze the psychiatric disorder issue in terms of the need 
for new and material evidence, the Board is required to 
initially determine whether the claimant would be prejudiced 
by the Board's considering subissues and arguments or 
applying statutes, regulations, or judicial analyses which 
may have not been considered by the RO.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  The Board finds that the appellant 
would be prejudiced by the Board's consideration of such 
subissues and additional regulations as discussed below.

After the Statements of the Case (SOCs) were issued in June 
2005, the appellant's attorney submitted additional evidence 
concerning the PTSD and psychiatric disorder claims in 
February 2006.  The attorney did not submit a written waiver 
of review of that evidence by the agency of original 
jurisdiction and therefore referral to the RO of evidence 
received directly by the Board is required.  38 C.F.R. 
§ 20.1304.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional development is 
necessary with respect to the two issues on appeal.  
Accordingly, further appellate consideration will be deferred 
and this case remanded to the AMC/RO for action as described 
below.

In view of the account given by the appellant of events that 
happened in service and of the medical treatment that 
followed, the Board will ask for the RO to attempt to develop 
the record further as will be explained below.  Regardless of 
whether additional records are obtained, the appellant should 
also be afforded a VA examination to determine if any 
diagnosed psychiatric disorder is traceable to his active 
military service.

The evidence of record indicates that the appellant had filed 
a claim for Social Security Administration (SSA) benefits in 
May 2002, and that his claim was granted in September 2003.  
The appellant has indicated that he was found unable to work 
due to PTSD.  However, none of the records associated with 
the appellant's claim for such benefits have been associated 
with the claims file.  In proceedings before the Board, such 
federal records are deemed to be constructively of record and 
should be obtained prior to further review of the claims 
file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Therefore, the medical records from the SSA pertaining to the 
appellant's claim for disability, and any medical records 
pertaining to the original or any continuing award of 
benefits should be requested and associated with the claims 
file.

Review of the evidence of record also indicates that the 
appellant says he was incarcerated post-service for killing a 
man and then exonerated or pardoned.  The appellant has also 
reported that he was assaulted in prison, that he required 
medical treatment due to the assaults and that he was 
proscribed Zoloft while he was in prison.  However, no 
sentencing reports and/or psychiatric evaluations are of 
record for any one of these incarcerations.  No prison 
records, medical or otherwise, are of record.  Any such 
prison sentencing evaluations and treatment records should be 
identified (with assistance of the appellant as necessary), 
obtained, and associated with the claims file.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f).  See also Cohen v. 
Brown, 10 Vet. App. 128 (1997).  The Board notes that the 
diagnostic criteria, including those related to stressors, 
set forth in THE AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, (4th ed. 1994) 
(DSM-IV) for mental disorders have been adopted by VA.  
38 C.F.R. § 4.125.  According to the updated criteria, a 
diagnosis of PTSD requires that a veteran be exposed to a 
traumatic event and a response involving intense fear, 
helplessness, or horror.  A stressor involves exposure to a 
traumatic event in which the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others and the person's 
response involved intense fear, helplessness, or horror.  See 
Cohen v. Brown, 10 Vet. App. 128 (1997).  The sufficiency of 
a stressor is a medical determination and is presumed by a 
medical diagnosis of PTSD.  Id.  The occurrence of a stressor 
is an adjudicatory determination.

In regard to the appellant's PTSD claim based on non-combat 
stressors, the United States Court of Appeals for Veterans 
Claims (Court) has held that "credible supporting evidence" 
means that the veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor; nor can credible supporting evidence of the actual 
occurrence of an in-service stressor consist solely of after-
the-fact medical nexus evidence.  See Cohen v. Brown, 10 Vet. 
App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); and 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The VA 
Adjudication Manual M21-1 (M21-1) provides that the required 
"credible supporting evidence" of a non-combat stressor "may 
be obtained from" service records or "other sources."  M21-1, 
part VI, formerly 7.46.  With regard to specific claims based 
upon personal assault, M21-1, part III, 5.14(c), provides an 
extensive list of alternative sources competent to provide 
credible evidence that may support the conclusion that the 
event occurred.  Included among the sources are statements 
from confidants, such as fellow service members, and records 
that indicate behavioral changes that occurred at the time of 
the incident that may indicate the occurrence of an in-
service stressor.  A Court case, Patton v. West, 12 Vet App 
272 (1999), has highlighted the importance of the RO 
following the more particularized requirements delineated in 
the M21-1 for personal-assault PTSD claims.  It is not clear 
that the RO has achieved the level of development required by 
the Court's holding in Patton.  In particular, the RO has not 
notified the appellant that, pursuant to 38 C.F.R. 
§ 3.304(f)(3), evidence of behavioral changes may constitute 
credible supporting evidence of a stressor.  In addition, it 
does not appear that the RO attempted to verify the stressor 
incident described by the appellant utilizing details such as 
the names of the attackers.  

The rating decision issued in January 2004 by the RO never 
mentioned that the appellant's claim for service connection 
for a nervous condition had previously been denied in June 
1975, or that, in December 1999, his claim to reopen was 
denied.  The appellant has not been notified that new and 
material evidence is needed to reopen his claim for service 
connection for a psychiatric disorder.  Therefore, neither he 
nor his attorney have subsequently addressed or referenced 
the issue of new and material evidence.  Furthermore, the 
June 2005 Statement of the Case did not address the issue of 
the need for new and material evidence either.

Thus, it is fairly clear from the evidence of record that 
neither the appellant nor his attorney were notified of the 
issue of new and material evidence, and is it clear that they 
probably were not aware of the possibility that the issue of 
new and material evidence would be considered by the Board.  
The Board, however, is required to consider whether the 
appellant has submitted new and material evidence warranting 
reopening his claim before the Board may consider the claim 
on the merits. 38 U.S.C.A. §§ 5108, 7104(b); Barnett v. 
Brown, 8 Vet. App. 1 (1995).

Furthermore, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court held, in part, that VA's duty to notify a claimant 
seeking to reopen a claim included advising the claimant of 
the evidence and information needed to reopen the claim and 
notifying the claimant of the evidence and information needed 
to establish entitlement to the underlying claim for the 
benefit sought by the claimant.  The Court further held that 
VA must, in the context of a claim to reopen, look at the 
bases for the denial in the prior decision and respond with a 
notice letter that describes what evidence would be necessary 
to substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  On remand, the RO must provide the 
appellant with notice as to what is necessary to substantiate 
the previously unestablished element or elements required to 
establish service connection for a psychiatric disorder (the 
underlying claim).  

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  Please send the veteran a notice 
letter which is consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  
The notice letter must describe the 
information and evidence not of record 
that is necessary to substantiate the 
claim to reopen the previously disallowed 
service connection claim for a 
psychiatric disorder and the claim for 
service connection for PTSD.  The notice 
letter should inform the veteran about 
the information and evidence that VA will 
seek to provide; the information and 
evidence the veteran is expected to 
provide; and the notice letter should 
request or tell the veteran to provide 
any evidence in the veteran's possession 
that pertains to the claim.  

To satisfy the notice requirements for 
previously disallowed service connection 
claims, the notice letter must state the 
bases for the denial in the prior 
decision and describe what evidence would 
be necessary to substantiate that element 
or elements required to establish service 
connection that were deficient in the 
previous denial.  The veteran should also 
be provided with notice of the elements 
necessary to establish the underlying 
claim of entitlement to service 
connection.  

With respect to the claim of service 
connection for PTSD, the appellant should 
also be notified that in-service personal 
assaults may be corroborated by evidence 
from sources other than the service 
records, as defined in 38 C.F.R. 
§ 3.304(f)(3).  All specific examples of 
alternative sources of evidence listed in 
section 38 C.F.R. § 3.304(f)(3) must be 
included in the notification to the 
appellant.  An appropriate period of time 
should be allowed for the appellant to 
respond and/or submit additional 
evidence.

The notice letter should also include the 
notice requirements as outlined in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Specifically, the notice letter 
should include information regarding the 
disability rating and the effective date 
to be assigned in the event that the 
previously denied claim of entitlement to 
service connection for a psychiatric 
disorder is reopened and granted and/or 
the claim of service connection PTSD is 
granted.  

2.  The AMC/RO should contact the SSA to 
obtain official documentation of any 
pertinent application for benefits filed 
by the appellant, including the List of 
Exhibits associated with any SSA 
Administrative Law Judge (ALJ) decision, 
as well as copies of all of the medical 
records upon which any decision 
concerning the appellant's original claim 
for benefits and subsequent grant of, or 
continuing entitlement to, benefits was 
based.  All of these records are to be 
associated with the claims file.

3.  All VA inpatient records and all VA 
outpatient records relating to treatment 
of the appellant not already of record 
should be identified and obtained.  These 
records should be associated with the 
claims file.  If there are no records, 
documentation used in making that 
determination should be included in the 
claims file.

4.  The AMC/RO should contact the 
appellant to obtain the names and 
addresses of all medical care providers, 
private or government, who have treated 
him for any psychiatric problems since 
service.  After securing the necessary 
release(s), the AMC/RO should obtain 
those records that have not been 
previously secured.  

In particular, all court evaluations/pre-
sentencing reports and the records of 
treatment by any prison facility where 
the appellant was incarcerated should be 
sought.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The appellant and his attorney 
should also be informed of the negative 
results, and should be given opportunity 
to submit the sought-after records.

5.  The AMC/RO should make a 
determination as to whether there is any 
credible supporting evidence that the 
appellant was assaulted (sexually or 
otherwise) during active service.  In 
reaching this determination, the AMC/RO 
should address any credibility questions 
raised by the record.  A statement of the 
AMC/RO's determination should be placed 
into the claims file.

6.  After the development requested in 
paragraphs 1 through 5 has been completed 
to the extent possible, the AMC/RO should 
arrange for the appellant to be examined 
by a psychiatrist in order to evaluate 
any present mental disorders.  The 
examiner should review all pertinent 
medical records in the claims file and a 
copy of this REMAND, and should state in 
the examination report that such review 
was performed.  

The purpose of the examination is to 
determine the nature and etiology of the 
appellant's current psychiatric 
disorder(s) and specifically to determine 
whether PTSD is present, and, if so, 
whether it is traceable to any in-service 
stressor(s).  (The AMC/RO must specify 
for the examiner the stressor or 
stressors that it has determined are 
established by the record.)  

The examining psychiatrist, after 
examination of the appellant and review 
of his entire medical history (to include 
in-service and post-service medical 
reports), should provide an opinion as to 
the diagnosis and medical probabilities 
that each psychiatric disorder found is 
traceable to the veteran's military 
service.  The examiner should also 
reconcile all psychiatric diagnoses 
documented in the appellant's records and 
provide a current psychiatric diagnosis.  
The psychiatrist should also offer an 
opinion as to the onset date of the 
appellant's PTSD, if any.  

In particular, the examiner should state 
whether it is at least as likely as not 
that the etiology of the appellant's 
current psychiatric pathology is 
attributable to any disease or incident 
suffered during his active service; any 
disease or incident suffered prior to 
service, including family trauma; any 
disease or incident suffered after 
service, including the appellant's prison 
experiences; or to a combination of such 
causes or to some other cause or causes.

If the examiner finds that any 
psychiatric pathology clearly existed 
prior to the appellant's period of 
service, the examiner must state whether 
any such identified pathology worsened 
during the appellant's period of active 
military service (April 1966 to July 
1967).  If worsening occurred, can it be 
concluded with clear and unmistakable 
certainty that each pre-existing 
psychiatric disorder was not aggravated 
in service to a permanent degree beyond 
that which would be due to the natural 
progression of each such psychiatric 
disorder?

The examiner should identify the 
information on which s/he based the 
opinion.  The opinion should adequately 
summarize the relevant history and 
clinical findings, and provide detailed 
explanations as to all medical 
conclusions rendered.  The opinion should 
also allocate the appellant's various 
symptoms and manifestations to the 
appropriate diagnostic entity.  If these 
matters cannot be medically determined 
without resort to mere conjecture, this 
should be commented upon by the examiner.

7.  Thereafter, the RO should 
readjudicate the appellant's claims.  The 
readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories, including the provisions of 
38 C.F.R. §§ 3.156 and 3.304 and all 
pertinent caselaw.  

8.  If any benefit sought on appeal 
remains denied, the appellant and his 
attorney should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues on appeal.  An appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



